DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 8, 10-15, 18 and 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Deshpande et al., (From IDS, US 2016/0191926).

Regarding claim 1: Deshpande teaches a method performed by at least one processor, the method comprising: receiving a bitstream including at least one coded picture [¶0236 teaches: The bitstream 114 may be provided to a decoder]; 
inferring a value of a first identifier of a video parameter set, based on the first identifier of the video parameter set not being in the bitstream [¶0376 teaches: The dimension_id[i][j] specifies the identifier of the j-th scalability dimension type of the i-th layer, which when not present is inferred to be 0.]; and 
decoding the at least one coded picture based on the inferring [¶0558 teaches: The values of the samples in the area of the picture that a slice represents may be properly decoded].

Regarding claim 2:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Deshpande teaches wherein the inferring comprises inferring the value of the first identifier as 0 based on the first identifier of the video parameter set not being in the bitstream [¶0376 teaches: The dimension_id[i][j] specifies the identifier of the j-th scalability dimension type of the i-th layer, which when not present is inferred to be 0.].

Regarding claim 3:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Deshpande teaches wherein the value of the first identifier indicates that the video parameter set is not present in the bitstream [¶0424 teaches: The value of vps_max_latency increase_plusl [j] [k] is in the range of0 to 232-2, inclusive. When vps_max_ latency_increase_plusl [j][k] is not present for k in the range of 0 to 223-2, inclusive doe to vps_max_sub_layers_minusl[i]-1, inclusive, due to vps_sub_layer_ordering_info_present_flag[j] being equal to 0, it is inferred to be equal to vps_max_latency increase_plus1[j][ vps_max_sub_layers_minusl [j] ] ].

Regarding claim 4:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Deshpande teaches further comprises: inferring a value of a second identifier of a layer of the video parameter set based on the first identifier of the video parameter set not ¶0427 teaches: When vps_max_dec_pic_buffering_minusl [id][j][k] is not present fork in the range of Oto vps_max_sub_layers_minusl [id][j]-1, inclusive, due to vps_sub_layer_ordering_info_present_flag[id][j] being equal to 0, it is inferred to be equal to vps_max_dec_pic_buffering_minusl [id][j][vps_max_sub_layers_minusl [id][j]].].

Regarding claim 5:  the essence of the claim is taught above in the rejection of claim 4.
In addition, Deshpande teaches wherein the inferring the value of the second identifier comprises inferring the value of the second identifier as 0 based on the first identifier of the video parameter set not being in the bitstream [¶0587 teaches: The inter_layer_sample_pred_only_flag equal to O specifies that inter prediction may be used in decoding of the current picture. When not present, the value of inter_layer_sample_pred_only flag is inferred to be equal to 0.].

Regarding claim 8:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Deshpande teaches further comprises: 
inferring a value of a syntax element [¶0756 teaches: This embodiment results in lower complexity for decoding an output layer set.], that indicates an output layer set mode, based on a first flag indicating that all layers specified by the video parameter set are independently coded without using inter-layer prediction [¶0412 teaches: output_layer_set_idx[i] specifies the index lsldx of the layer set for which output_layer_flag[lsldx] [i] is present.], and based on a second flag indicating that each layer in a coded video sequence (CVS), referring to the video parameter set, is an output layer set (OLS) containing only one layer [¶0413 teaches: a target output layer of the lsldx-th layer set. A value of output_layer_flag[lsldx] [j] equal to 0 specifies that the layer with nuh_layer_id equal to j is not a target output layer of the lsldx-th layer set.].
Regarding claim 10:  the essence of the claim is taught above in the rejection of claim 8.
In addition, Deshpande teaches wherein the inferring the value of the syntax element comprises inferring the value of the syntax element as a value that indicates the output layer set mode is a mode in which: a total number of OLSs specified by the video parameter set is equal to a total number of the layers specified by the video parameter set, an i-th OLS from among the OLSs includes layers with layer indices from 0 to i, inclusive, and for each OLS from among the OLSs, only a highest layer in the OLS is an output layer [¶0411 teaches: num_output_layer_sets specifies the number of layer sets for which output layers are specified with output_layer_set_index[i] and output_layer_flag[lsldx] [i]. When not present, the value of num_output_layer_sets is inferred to be equal to 0. A layer set describing output layers is an output layer set.; and ¶0413 teaches: output_layer_flag[lsldx][j] equal to 1 specifies that the layer with nuh_layer_id equal to j is a target output layer of the lsldx-th layer set.].

Regarding claim 11: the claim is merely a system to carry out the method of claim 1. Deshpande teaches a system [The electronic device includes a processor and instructions stored in memory that is in electronic communication with the processor. ¶0098 Description of Embodiments]. Therefore, the rejection of claim 1 applies equally to this claim.

Regarding claim 12: the claim is merely a system to carry out the method of claim 2. Deshpande teaches a system [The electronic device includes a processor and instructions stored in memory that is in electronic communication with the processor. ¶0098 Description of Embodiments]. Therefore, the rejection of claim 2 applies equally to this claim.

Regarding claim 13: the claim is merely a system to carry out the method of claim 3. Deshpande teaches a system [The electronic device includes a processor and instructions stored in memory that is in electronic communication with the processor. ¶0098 Description of Embodiments]. Therefore, the rejection of claim 3 applies equally to this claim.

Regarding claim 14: the claim is merely a system to carry out the method of claim 4. Deshpande teaches a system [The electronic device includes a processor and instructions stored in memory that is in electronic communication with the processor. ¶0098 Description of Embodiments]. Therefore, the rejection of claim 4 applies equally to this claim.

Regarding claim 15: the claim is merely a system to carry out the method of claim 5. Deshpande teaches a system [The electronic device includes a processor and instructions stored in memory that is in electronic communication with the processor. ¶0098 Description of Embodiments]. Therefore, the rejection of claim 5 applies equally to this claim.

Regarding claim 18: the claim is merely a system to carry out the method of claim 8. Deshpande teaches a system [The electronic device includes a processor and instructions stored in memory that is in electronic communication with the processor. ¶0098 Description of Embodiments]. Therefore, the rejection of claim 8 applies equally to this claim.

Regarding claim 20: the claim is merely a non-transitory computer-readable medium storing computer code that is configured to carry out the method of claim 1. Deshpande teaches a non-transitory computer-readable medium storing computer code [The term "computer-readable medium," as used herein, may denote a computer- and/or processor-readable medium that is non-transitory and tangible. ¶0776 Description of Embodiments]. Therefore, the rejection of claim 1 applies equally to this claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 


Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Chen et al., (From IDS: US 2015/0010051).

Regarding claim 6:  the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Deshpande explicitly teaches further comprises: inferring a value of a flag based on the flag not being in the bitstream, wherein the flag indicates whether a syntax element is present that indicates whether pictures of a layer, specified by the video parameter set, are used as interlayer reference pictures (ILRPs). 
In a related field of endeavor, Chen teaches further comprises: inferring a value of a flag based on the flag not being in the bitstream [¶0114 teaches: When inter_layer_sample_pred_only_ flag is not present in the bitstream, or when the value of inter_layer_sample_pred_only_flag is not signalled in the bitstream, the value of inter_layer_sample_pred_only flag can be inferred by a decoder to be equal to 0.], wherein the flag indicates whether a syntax element is present that indicates whether pictures of a layer, specified by the video parameter set, are used as interlayer reference pictures (ILRPs) [¶146 teaches for each picture referring to the VPS, pictures of all direct reference layers specified by the VPS are present in the same access unit and are included in the inter-layer reference picture set.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching of a flag indicating whether a syntax element is present into Deshpande’s method of decoding a coded picture based on inferring a value of a video parameter set for the benefit, as taught by Chen, of improving coding efficiency by non-inclusion of signaling bits used for inter-layer prediction in the slice header when they become unnecessary and the inclusion of these signaling bits. [Chen, ¶0032]

Regarding claim 7:  the essence of the claim is taught above in the rejection of claim 6.
In addition, Chen teaches wherein the inferring the value of the flag comprises inferring the value of the flag as 0 based on the flag not being in the bitstream [¶0114 teaches: When inter_layer_sample_pred_only_ flag is not present in the bitstream, or when the value of inter_layer_sample_pred_only_flag is not signalled in the bitstream, the value of inter_layer_sample_pred_only flag can be inferred by a decoder to be equal to 0.].
The motivation to combine is the same as for claim 6. [See teaching above]

Regarding claim 16: the claim is merely a system to carry out the method of claim 6. Deshpande teaches a system [The electronic device includes a processor and instructions stored in memory that is in electronic communication with the processor. ¶0098 Description of Embodiments ]. Therefore, the rejection of claim 6 applies equally to this claim.

Regarding claim 17: the claim is merely a system to carry out the method of claim 7. Deshpande teaches a system [The electronic device includes a processor and instructions stored in memory that is in electronic communication with the processor. ¶0098 Description of Embodiments ]. Therefore, the rejection of claim 7 applies equally to this claim.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Choi, (US 2016/0156915) teaches video decoding and encoding methods useful for apparatuses providing format parameter delivery;
Li et al., (US 2021/0368207) teaches constraints on syntax elements;
Samuelsson et al., (US 2021/0368208) teaches methods for signaling general constraint information in video coding; and
He et al., (US 2021/0360289) teaches parameter set syntax element and variable used in video coding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.